

[logo.jpg]


105 Norton Street · Newark, NY 14513 · Ph: (315) 331-7742 · Fax: (315) 331-3547
· www.iec-electronics.com


May 19, 2010
 



Susan Topel-Samek
86 Foxbourne Road
Penfield, NY  14526


Dear Susan,


On behalf of my colleagues at IEC it gives me great pleasure to confirm the
following written offer for employment as Vice President & Chief Financial
Officer, reporting to W. Barry Gilbert, Chairman of the Board & CEO.


Base Salary:
Will be paid in bi-weekly installments of $6730.77, which is equivalent to
$175,000 on an annual basis, and subject to deductions for taxes and other
withholdings as required by law or the policies of the company.



Vacation:
Four Weeks per fiscal year (prorated for fiscal 2010). Vacation is earned per
IEC’s Vacation Policy. Vacation granted beyond policy guidelines is not eligible
for the payout provisions identified in the Company Handbook.



Benefits:
Full participation in the Company’s comprehensive benefits program.  Medical,
Dental, Life eligibility the first of the month after 30 days of employment.



 
Participation in the Company’s Annual Long Term Incentive Plan for fiscal 2011.



Variable Comp:
Participation in the Annual Management Incentive Plan, payable at 35% of salary
if the target goal is achieved ("Target Payout") and up to 70% of salary at the
maximum award level. Whether or not the target goal is achieved, IEC will
provide to you a minimum guaranteed payment of $30,625 for fiscal 2010, which
represents 50% of the Target Payout. Eligibility for plan payment is based upon
meeting specific performance criteria. You must be an employee at the time
payment is made. Plan payout is entirely discretionary and management may modify
or cancel the plan at any time.



Stock:
In accordance with, and subject to the terms and conditions of the 2001 Stock
Option Plan of the Company and subject to the approval of the Compensation
Committee of the Board of Directors you will be granted an Incentive Stock
Option (ISO) to purchase 40,000 shares of common stock of the company at the
closing price listed on the first day of your employment, (“Date of Grant”).
Shares issued will vest over a four – (4) year period at 0% for the first two
years, and 50% year three and four of your employment. The stock option will
expire seven years from the Date of Grant (or earlier as provided in the Plan).


 
 

--------------------------------------------------------------------------------

 


Also in accordance with, and subject to the terms and conditions of the 2001
Stock Option Plan of the Company and subject to the approval of the Compensation
Committee of the Board of Directors you will be granted 10,000 shares of
restricted stock of the company at the closing price listed on the first day of
your employment, (“Date of Grant”). The shares will vest one year from your date
of employment.



Salary Continuation:
In the event of the termination of your employment for any reason other than
termination for cause the Company will provide you with salary continuation for
a period of (6) six months. If at any time during the salary continuation period
you receive compensation for services rendered in any capacity, all such
guaranteed compensation shall be offset against the separation pay due from the
Company. You agree to promptly notify the Company of all such compensation.



Confidentiality:
On the first day of your employment, you will sign the Company’s standard Non
Disclosure Agreement.



Non-compete:
As further consideration for the benefits provided in this Agreement and in
light of the services that will be furnished to the Company by you, and the
confidential information that will be disclosed to you, you agree that for a
period of six (6) months from the date on which you are no longer employed by
the Company, you will not, without the written consent of the Company, directly
or indirectly, whether as principal, agent, officer director, consultant,
employee, partner, stockholder or owner of or in any capacity with any
corporation, partnership, business, firm, individual, company, or any other
entity, engage in, or assist another to engage in, any work or activity in any
way competitive with the business of the Company.



Term:
Your employment with the Company will be “at will”, and may be terminated by the
Company at any time, with or without cause. This offer of employment supersedes
any and all prior discussions and agreements, if any between you, IEC and all
other parties.

 
Contingency:
All newly hired employees are required by federal law to present documents
proving their identity and eligibility for employment in the United States.
Documentation must be provided no later than three (3) days after your date of
hire. A list of Acceptable Documents approved by the Department of Homeland
Security will be included in your New Hire Orientation Packet.

 
Susan, we are delighted you have decided to join our company look forward to
confirming your first day of employment.



 
IEC Electronics Corp.
       
By:
/s/ Tina DeVey
 
By:
/s/ Susan Topel-Samek
 
Tina DeVey, Director of Human Resources
 
Susan Topel-Samek
       
By:
/s/ W. Barry Gilbert
    W. Barry Gilbert, Chairman & CEO  


 
 

--------------------------------------------------------------------------------

 